DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021, 2/14/2022 and 3/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 11018076. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. US 2007/0240867 in view of Horiuchi et al. US 2011/0188204.
Re Claim 12, Amano teaches a semiconductor module (fig1) comprising: 
a cooling apparatus (1, fig1, [116]); and 
a semiconductor device (2, fig1, [117]) mounted on the cooling apparatus, wherein the cooling apparatus includes: 
a main-body portion flow channel (region with 20 and 21, fig4, [127]) through which a coolant flows (cooling liquid, [127]) in a predetermined direction (left-right) to cool the cooling tube; 
a first coolant flow channel (14a, fig4, [139]) that is connected to one side of the main-body portion flow channel (region with 20 and 21, fig4, [127]); and 
a conveying channel (18a, fig4, [132]) that, when seen from above, lets the coolant into the first coolant flow channel (14a, fig4, [139]) from a direction perpendicular to the predetermined direction (fig4) or lets the coolant out of the first coolant flow channel in the direction perpendicular to the predetermined direction.
Amano is silent regarding a cooling fin arranged below the semiconductor device; a first coolant flow channel that is connected to one side of the main-body portion flow channel and has a first inclined portion upwardly inclined toward the main- body portion flow channel.
Horiuchi teaches a cooling fin (4b, fig8, [59]) arranged below the semiconductor device (fig1); a first coolant flow channel (106, fig9, [66]) that is connected to one side of the main-body portion flow 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amano with Horiuchi to replace the cooling tube with fin structure and adjust side view profile with each flow channel incline upward as in Horiuchi fig9. The motivation to do so is to increase velocity of flow near to the device and improve cooling performance (Horiuchi, [48]).
Re Claim 13, Amano modified above teaches the semiconductor module according to claim 12, wherein the cooling apparatus further includes a second coolant flow channel (Amano, 14a adjusted to incline as in Horiuchi, fig4, [139]) that is connected to another side of the main-body portion flow channel and has a second inclined portion upwardly inclined toward the main-body portion flow channel.
Re Claim 14, Amano modified above teaches the semiconductor module according to claim 13, wherein the conveying channel (Amano, 18a/b, fig4, [132]) lets the coolant into or out of the first coolant flow channel from an outside of the cooling fin (Amano 20 with fin shape as in Horiuchi, fig4) in the predetermined direction (Amano, left-right, fig4).
Re Claim 15, Amano modified above teaches the semiconductor module according to claim 14, wherein the conveying channel lets the coolant into or out of the first coolant flow channel from below the cooling fin (Amano fig5 with angle of 14b adjusted to about 45 degree and 20 changed to a fin shape).
Re Claim 16, Amano modified above teaches the semiconductor module according to claim 14, wherein the conveying channel lets the coolant into or out of the first coolant flow channel from below the main-body portion flow channel (Amano fig5 with angle of 14b adjusted to about 45 degree and 20 changed to a fin shape).
Re Claim 17, Amano modified above teaches the semiconductor module according to claim 15, wherein when seen from above, the first coolant flow channel overlaps with at least a part of the cooling fin (Amano fig6 with angle of 14b adjusted to about 45 degree and 20 changed to a fin shape).
Re Claim 18, Amano modified above teaches the semiconductor module according to claim 17, wherein when seen from above, an overlap width in the predetermined direction between the first coolant flow channel and the cooling fin is substantially constant in the direction perpendicular to the predetermined direction (Amano, fig4, 5 and 6).
Re Claim 19, Amano modified above teaches the semiconductor module according to claim 18, wherein when seen from above, the second coolant flow channel overlaps with at least a part of the cooling fin (Amano, fig5 and 6).
Re Claim 20, Amano modified above teaches the semiconductor module according to claim 19, wherein when seen from above, an overlap width in the predetermined direction between the second coolant flow channel and the cooling fin is substantially constant in the direction perpendicular to the predetermined direction (Amano, fig4, 5 and 6).

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. US 2007/0240867 in view of Horiuchi et al. US 2011/0188204 and Aoki et al. US 2008/0291710.

Re Claim 21, Amano does not explicitly show the semiconductor module according to claim 17, wherein the semiconductor device includes: one or more semiconductor chips; and one or more circuit boards to which the one or more semiconductor chips are fixed.
wherein the semiconductor device includes: one or more semiconductor chips; and one or more circuit boards to which the one or more semiconductor chips are fixed.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amano with the teaching of Aoki to use a chip layout that achieve uniform cooling (Aoki, [41]).
Re Claim 22, Amano modified above teaches the semiconductor module according to claim 21, wherein the cooling apparatus further includes: a top plate (Amano, 30, fig1, [118]), the one or more circuit boards being fixed to an upper surface of the top plate (Amano 1A with detail layout of Aoki fixed to 30, fig1); and a bottom plate (Amano, 10, fig3, [133]) arranged substantially in parallel with the top plate, and the main-body portion flow channel is formed to include the top plate and the bottom plate (Amano, fig3).
Re Claim 23, Amano modified above teaches the semiconductor module according to claim 22, wherein when seen from above, the main-body portion flow channel has a substantially rectangular shape (Amano, fig4).
Re Claim 24, Amano modified above teaches the semiconductor module according to claim 23, wherein one side of the first coolant flow channel (Amano, side of 14a/b adjacent to fin 20, fig5) is provided at least in an area facing the one or more semiconductor chips (Amano 2 using the layout of Aoki 15A in fig1) in the predetermined direction, the one side being closer to the main-body portion flow channel.
Re Claim 25, Amano modified above teaches the semiconductor module according to claim 24, wherein an opposite side of the first coolant flow channel (Amano, side of 14a/b away from fin 20, fig5) is provided at least below the main-body portion flow channel, the opposite side being farther away from the main- body portion flow channel.
Re Claim 26, Amano modified above teaches the semiconductor module according to claim 25, wherein the cooling fin is connected to a lower surface of the top plate (Horiuchi, fin 4b bonded on top plate, fig8).

Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. US 2007/0240867 in view of Horiuchi et al. US 2011/0188204, Aoki et al. US 2008/0291710 and Adachi US 2015/0021756.
Re Claim 27, Amano does not explicitly show the semiconductor module according to claim 26, wherein the cooling fin is spaced apart from an upper surface of the bottom plate.
Adachi teaches cooling fin (22, fig2B, [52]) is spaced apart from an upper surface of the bottom plate (fig8), wherein the cooling fin is configured with columnar structures (22, fig2B, [52]) connected to the lower surface of the top plate (21, fig8), the columnar structures being arranged in a predetermined pattern (fig2A or 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Amano with the teaching of Adachi to adjust the fins shape to have refrigerant flow smoothly to increase the heat radiation ability (Adachi, [52]).
Re Claim 28, Amano modified above teaches the semiconductor module according to claim 27, wherein at least one semiconductor chip among the one or more semiconductor chips is positioned such that a straight line given by extending the first inclined portion intersects the at least one semiconductor chip (Aoki, fig1; Amano 2 using the layout of Aoki 15A in fig1).
Re Claim 29, Amano modified above teaches the semiconductor module according to claim 28, wherein the cooling fin is configured with columnar structures connected to the lower surface of the top plate, the columnar structures being arranged in a predetermined pattern (Adachi, fig2A or 2B).
Re Claim 30, Amano modified above teaches the semiconductor module according to claim 28, wherein the cooling fin is configured with at least partly plate-shaped structures connected to the lower surface of the top plate, the at least partly plate-shaped structures being arranged in a predetermined pattern (Adachi, fig2C).
Re Claim 31, Amano modified above teaches the semiconductor module according to claim 28, wherein the cooling fin is configured with plate-shaped structures arranged substantially parallel to the top plate and provided with an opening through which the coolant flows (Adachi, fig2C and fig8).
Re Claim 32, Amano modified above teaches the semiconductor module according to claim 31, wherein when seen from above, a fin region in which the cooling fin is provided has a substantially rectangular shape (Amano, fig4), and the fin region extends from the first coolant flow channel to the second coolant flow channel (Amano, fig4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/XIAOMING LIU/Examiner, Art Unit 2812